Citation Nr: 0712019	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-05 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to June 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The report of a VA PTSD examination conducted in December 
2002 shows that the examining psychologist found insufficient 
evidence to justify a diagnosis of PTSD, both with respect to 
the presence of "verifiable stressors" and with respect to 
the reported symptom pattern.  Other VA medical records on 
file, however, including those dated in December 2001, and 
July and November 2003, all include diagnoses of PTSD.  

In the course of his December 2002 VA PTSD examination the 
veteran provided a history of being exposed to enemy rocket 
and mortar attacks while assigned to the Third Marine 
Division in Vietnam.  He added that he also participated in 
ambushes to try to trap enemy Viet Cong who were attempting 
to enter the compound.  He also mentioned being a spotter on 
helicopters during security patrols.  His DD 214 shows that 
the veteran was in Vietnam from February to May 1971, where 
he served as an ammunition technician.  Service record book 
pages note as a "combat history" participation in 
operations with Force Logistics Command/DaNang from February 
to May 1971.  While in Vietnam he was assigned to Support 
Company, Support Battalion, First Force Service 
Regiment/Force Logistic Command; and to Headquarters and 
Service Company, Support Battalion, First Force Service 
Regiment/Force Logistics Command, Fleet Marine Force, 
Pacific.  

In a March 2004 supplemental statement of the case (SSOC) the 
RO informed the veteran that his claim had been denied 
because PTSD had not been diagnosed "with a verifiable and 
supporting stressor."  The RO is not shown, however, to have 
attempted to verify the veteran's claimed stressors with the 
office of the Commandant of the Marine Corps.  Hence, given 
the appellant's contentions regarding his in country service, 
the multiple diagnoses of PTSD made by VA medical providers, 
and the duty to assist, further research is mandatory.  
38 U.S.C.A. § 5103.

In ordering the foregoing development the Board acknowledges 
that the appellant does not appear to have provided a 
complete description of all combat service in Vietnam.  Given 
the fact that the duty to assist is not a one way street and 
that the appellant must help VA try to develop his claim, the 
Board finds that one final request to the veteran for 
stressor information is in order.

The Board also observes that while correspondence issued to 
the veteran in August 2002, when combined with the January 
2004 statement of the case (SOC), complies with many of the 
38 U.S.C.A. § 5103 (West 2002) notice requirements, the 
appellant has never been specifically notified of the need to 
submit all pertinent evidence in his possession.  More 
importantly, the law requires that after an appellant is 
provided complete notice then the claims must be 
readjudicated.  The claim before the Board has not been 
readjudicated after full notice was provided.  As VA's 
failure to provide full 38 U.S.C.A. § 5103 notice prior to 
adjudication can only be cured by providing full 38 U.S.C.A. 
§ 5103 notice and then readjudicating the claim after 
providing the appellant a meaningful opportunity to 
participate in the claims process, Mayfield v. Nicholson, 444 
F.3d 1328 (2006), further development is required.

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) (2006) were found to apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating for a psychiatric disorder to 
include PTSD, or an effective date for any of the 
disabilities on appeal. As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and includes an explanation of 
the type of evidence needed to establish both a disability 
rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
notifies the veteran that he must submit 
all pertinent evidence in his possession, 
and which includes a Dingess compliant 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal.

2.  The RO should contact the veteran and 
invite him to submit any evidence which 
would assist in verifying the reported 
in-service stressors which he believes 
are responsible for his PTSD. 
 Specifically inform him that this 
statement must include detailed 
information regarding the alleged 
stressors to include date, time, 
location, people involved, and unit(s) 
involved.  The veteran should endeavor to 
identify the precise date of the 
stressful events within a sixty day 
window.  The veteran is hereby notified 
that any failure to provide this detailed 
information could prevent the 
verification of his stressors and result 
in an adverse decision.  The best 
evidence would be official government 
records documenting the claimed incidents 
or verifying his claimed service in 
combat.

3.  Regardless of the appellant's 
response, this REMAND, and copies of the 
veteran's DD 214, service personnel 
records, and any stressor statement 
submitted, should be sent to the 
Commandant of the Marine Corps, 
Headquarters, Personnel Management 
Support Branch (Code MSB-10), Quantico, 
Virginia 22134; or, if otherwise 
indicated, to the Marine Corps Historical 
Center, Archives Section, Unit Diaries, 
Washington Navy Yard, 1254 Charles Morris 
Street, S.E., Washington, D.C. 20734.  
Those offices are requested to attempt to 
provide any additional information which 
would corroborate the veteran's alleged 
stressors in Vietnam, as noted above.  If 
no additional records are available, a 
formal written unavailability memorandum 
must be added to the claims file, and the 
veteran informed in writing.

4.  If, and only if, the record 
establishes the existence of a verified 
stressor or stressors, then the RO should 
arrange for the veteran to be accorded an 
examination by a VA psychiatrist.  The 
purpose of the examination is to 
determine the nature and etiology of any 
psychiatric disorder which may be 
present.  All indicated studies, 
including post traumatic stress disorders 
sub scales, are to be performed.  In 
determining whether or not the veteran 
has PTSD due to an in-service stressor 
the examiner is hereby notified that only 
the verified history detailed in the 
reports provided by the Marine Corps 
and/or the RO may be relied upon.  The 
claims folder must be provided to and 
reviewed by the examiner prior to the 
conduct of any requested study.  A 
complete rationale for any opinion 
expressed must be provided.

5.  The RO should then review the claims 
file and undertake any additional actions 
deemed necessary to comply with the 
provisions of the VCAA.  When the RO is 
satisfied that the record is complete and 
that all requested actions have been 
accomplished, the claim must be 
readjudicated on the basis of all 
relevant evidence of record.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished an appropriate SSOC.  The 
records should then be returned to the 
Board for further appellate review.

The purpose of this remand is to ensure a complete record for 
appellate review and to assist the veteran with the 
development of evidence in connection with his claim.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


